\v\c SVcta. (# Texas                         Cause Mo._\sikk2A                  Xn Th^Jkkjk.
         Mb
                           01- 15-007g£•<*.*.




   JnT^UoAorn,Uf. AuAy, flf Sfy\cl Qowf:
        Gopr& NnWj1Wfir.k /horn*?* ,pe&WontL in&l cWtjMkd w*j
  fy»nVfAr,a\K^ And feseA.<, fe Wis FfvVvVtoiO W Wnr (H Wfi
  ^ArpAuc^nA jsc V.-yirpftg.p. Q$ nVvkVfur^ &Aif&h££^ Tfowlv*
   p.f^.r uA^q ^rwf.s fift-UvE. C£flS£p £nr%e, pz&A f^U// "ft* fi^HgM£
   T^ Si#orJt oEMs pgJtAkyik R>Min<\f,f swears fo ^k Cni/rl lalWm^
                                                -L




                   .   ,   .         . /              ... .                              FILED IN



                                                                  :   •             SEP 14 2015
                               ^__         JK
                                           • f ' ,-           -           —   •—i.HnieiiuriiLH
                                                                                 CHnisTonicn a.a. \prine


   fe^nivftr \mmm&sA 4n mAac^ fcAW Vn fiflWiota oWica4 i4m
   r^isnnV 4^soon .ft copy rt4* Alseftk^ \Ke, V)onrl Wixifkwk rAdflrd bfe h

                                           n

   "AAAj aiA Jkoii^ mAjAs r*iA WAv^ po4 Unci twifr eg $Lio,pq p
   4-eJJWV, ^ ac} tfr^v.W\m^ jmW: a SHo.ooo—.                                         „

   ES-0085-01-07
                                             I
fr(WiftVp\y ££Lil4£ ft cupp-Vy hnnrt iQ Tn-f ftnnwrt\ iH $HO'QO0.—,—
                              K

ip vihl4inv> c£4ke jQf^iimpli^n n|"i/)nnf.enc^ u/j-M/wf any JW//73 or mmrh'm



Ljj^£5££P^S jP^V'^^P^Y^^^^ ^n»r4 yfi/vffe Wnl fli1 to                      )£ftS




    jU^pA^fy siiWfeJ kii VU . QA fifty rf WWlkl^M^
                                                 Of.ff>k Thomas
                                                    Vtk\\]o<\tfi


irtCKrtvffi-U '^
incnnvffi-U      \\qpfU Qji^by ISmI'
              in W^rris             iK Harris
                               ^Ml'ifl rWris .C^^iy^yfiS^ecWe
                                              Lmirt^k
ua^ts pn^y 4 ffcfjury mt Hot m^ymg ^W. w c.oa^i
Fr^W*n 03-fft-f/                                                  JKmnr\f>jv

                Ipwte)                                   (^Mfij^c)
                                1M£L
ES-0085-01-07
A
    On Wiitb AW-   =   A<\v o?   joHo^ )CAmAoht hmd

                                  6R^TF.r>
                                 PEUlEfr             -/flrtflf
                                 it is So ordered.




ES-0085-01-07
A
                                                                       HCSO
                                                                                                         U.S. POSTAGE » PITNEY BOWES
HARRIS COUNTY SHERIFF'S OFFICE JAIL
Narne:OfmC^ T^^C^fe             —                                                                        ZIP 77002     t
                                                                                                        02 4W         *          Es
 SPN: Al^SLD^Me—Cellr^LZlM                                                                              0000334684 SEP 08 2015
.Streen:_^lQHLSa£i "^SdXihi
         Houston, Texas 77002




                                                              V\*fftnn\r\^oor^Li5

                                      :•" :''—'G>£y:-!SO£:2
                                                                ,Ji}.j..j,l|,ii/)l„J,,,i|i,i1jJ|jiJ„]jjiij,/ijj1J/iI,|ii„J|!jj